Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ remarks filed on 3/22/2022, wherein it is noted that no claim amendments accompany the response.
Claims 1, 7, 9-14, 16-19 are pending in the instant application and are examined on the merits herein.	
Priority
The application is a National Stage entry of PCT/US2018/12914 filed on 1/9/2018, which claims priority to provisional application 62/444155 filed on 1/9/2017.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grindrod et al. (WO 2016/044690, filed 9/2015, US 2017/0266284 used as equivalent, IDS), in view of Fukushima et al. (Biochemical Pharmacology, 2000, reference of record) and El-Naggar et al. (Nucleosides, Nucleotides and Nucleic Acids, 2014, reference of record), further in view of Emura et al. (Inter. J. Onco., 2005, reference of record).
Grindrod et al. discloses a method for treating cancer, specifically rectal or brain cancer, in selected tissue of a patient in need of such treatment, specifically surgically resected tissue, the method comprising (a) administering a therapeutically effective amount of a radiosensitizing agent to the patient to sensitize cancerous cells to radiation, wherein the radiosensitizing agent comprises a halogenated nucleoside, specifically 5-iodo-2-pyrimidinone-2'-deoxyribose (IPdR) and/or 5-iodo-2'-doxyuridine (IUdR); (b) irradiating a selected tissue of the patient, wherein the selected tissue comprises sensitized cancerous cells; and (c) providing a therapeutically effective amount of a chemotherapeutic agent, specifically cisplatin, to the patient, wherein steps (a), (b) and (c) may be repeated, further wherein the administration of agents may be via oral, parenteral, liposome-mediated, rectal, vaginal, inhalation, insufllations, transdermal, otic administration, and combinations thereof and administration may be performed sequentially or simultaneously. (Claims 1-6, 12, 18-20, 23, 24-27; ¶0037-0038, 0054-0058, Table 1) Grindrod et al. further discloses pharmaceutical composition and kits comprising a radiosensitizing agent, a chemotherapeutic agent, wherein the kits further comprise instruction for use in treating a subject with cancer and the pharmaceutical compositions comprise a pharmaceutical carrier selected from all solvents, diluents, or other liquid vehicle, dispersion or suspension aids, surface agent agents, isotonic agents, thickening or emulsifying agents, preservatives, solid binders, lubricants, fillers and the like as suited for the particular dosage form desired and may be formulated for controlled-release, sustained-release, or extended-release as tablets, caplets, dragees, pills, semisolids, soft or hard gelatin capsules, aqueous or oily solutions, emulsions, suspensions or syrups, injectable solutions or suspensions, suppositories, powder formulations, such as microcrystals or aerosol spray. (Claims 28-31; ¶0056-0058)
Grindrod et al. does not teach administering a radiosensitizer, in combination with a thymidine phosphorylase inhibitor, specifically Tipiracil and does not teach the instantly claimed mole ratio.
Fukushima et al. discloses that 5-halogenated pyrimidine analogs substituted at the 6-position were evaluated as competitive inhibitors of thymidine phosphorylase (TPase), the most potent member of the series was 5-chloro-6-(2-iminopyrrolidin-1-yl) methyl-2,4(1H,3H)-pyrimidinedione hydrochloride (a.k.a. TPI or Tipiracil). Fukushima et al. further discloses that when TPI is combined with the uridine analog, 5-iodo-2’-deoxyuridine (IdUrd), which is a known radiosensitizing agent, at a molar ratio of 1:1, the blood levels of IdUrd) were about 2-fold higher than when IdUrd was administered alone. Fukushima concludes that TPI may contribute not only to inhibition of TPase-mediated biological functions but also to potentiation of the biological activity of various 2’-deoxyuridine and thymidine derivatives. (Abstract, p. 1234)
El-Naggar et al. discloses a method for radiosensitizing cancer cells by combining the fluoropyrimidine nucleoside 5-trifluorothymidine (TFT) with TPI, a composition called TAS-102. TFT is rapidly degraded by thymidine phosphorylase (TP) but the application of TFT together with TPI bypasses TFT degradation by TP resulting in increased TFT plasma levels compared to TFT alone. TAS-102 thus improves the bioavailability and thereby the efficacy of TFT. El-Naggar concludes that TPI radiosensitizes cancer cells to the action of TFT, in a concentration dependent manner, thereby improving the anti-cancer efficacy of TFT. (pp. 413-414, 419-420)
Emura et al. discloses a method for radiosensitizing tumor cells to trifluorothymidine (FTD) by administering FTD in combination with 5-chloro-6-(2-imino-propyrrolidin-l-yl)methyl-2,4 (1H, 3H)-pyrimidinedione hydrochloride (TPI), in an optimal mole ratio of 1.0 FTD:0.5 TPI, wherein said mole ratio results in more than a 30 fold increase in the plasma level of FTD (i.e. 0.5 microg/ml FTD alone vs. 17 microg/mL FTD + TPI), when compared to administering FTD alone. (Figure 3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Grindrod by administering a TPase inhibitor, specifically TPI, in combination with the disclosed radiosensitizing agents, e.g. IdUrd. One of ordinary skill in the art would have been motivated to modify Grindrod in this manner based on the disclosure of Fukushima, El-Naggar and Emura. Specifically, Fukushima, El-Naggar and Emura teach that TPase inhibitors, specifically TPI, are effective to mitigate the degradation of pyrimidine analogs, such as TFT and IdUrd, by the catalytic action of TPase, thereby increasing the therapeutic efficacy of TFT or IdUrd. Moreover, both Fukushima and El-Naggar teach that the action of TPI is specifically relevant in the field of radiosensitizing agents and radiation therapy. Hence, one would have a reasonable assurance of success that TPI would function to improve the efficacy of IPdR and/or IUdR, as radiosensitizers, in the method of Grindrod.
Moreover, it would have been prima facie obvious that the mole ratio of radiosensitizers:TPI could have been selected to be 1.0:0.5, thereby arriving at the instant invention, based on the teachings of Emura that such a ratio resulted in optimal levels of radiosensitizers in subjects’ plasma. 
Applicant’s Examples herein have been fully considered but are not deemed persuasive as to the nonobviousness and/or unexpected results of the claimed invention over the prior art. The instant specification provides working examples demonstrating that the combination of IUdR and Tipiracil resulted in a nine-fold increase in IUdR, when compared to administration of IUdR alone. (Table 8) However, based on the knowledge in the prior art from Fukushima and Emura, it is known in the analogous art that the combination of a radiosensitizers and a thymidine phosphorylase inhibitor, can result in from 2-30 fold increase in blood levels of a radiosensitizers when compared to administration of said radiosensitizers alone. Hence, the instant nine-fold increase is not considered surprising. “a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). (MPEP 716.02(a), emphasis added) 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection above, has been fully considered but is not persuasive. 
Applicant argues that although Emura does disclose a mole ratio of 1:0.5 for a radiosensitizer:tipiracil that because Emura does not teach the specific radiosensitizer IDdR, that Emura does not remedy the deficiency of the primary reference. Applicants’ argument is not persuasive because Fukushima and El-Naggar set forth the conceptual framework of increasing therapeutic efficacy of a radiosensitizer, specifically halogenated pyrimidine analogs, just as instantly claimed, through co-administration of Tipiracil. Indeed, Fukushima discloses a mole ratio of 1:1. Despite Emura disclosing the use of a different halogenated pyrimidine analog, i.e. TFT, in combination with Tipiracil, it is fully within the technical ability of one of ordinary skill in the art to use the mole ratio of 1:0.5 taught by Emura, as an obvious extension of the conceptual framework of Fukushima or El-Naggar, and reasonably expect the 1:0.5 mole ratio to be effective for other halogenated pyrimidine analog radiosensitizers besides TFT. In additional arguments, Applicant cites OSI Pharm vs. Apotex in support of the alleged non-obvious step to use the mole ratio of Emura to modify Grindrod/Fukushima/El-Naggar. Applicant argues that the fact pattern of OSI Pharm vs. Apotex is applicable because Emura teaches a different radiosensitizer and there is not evidence within Emura that such a mole ratio would be effective for other radiosensitizers, and that in relying on Emura the Office is basing a rejection on “no more than hope” that the mole ratio of Emura would be effective in the method of Grindrod/Fukushima/El-Naggar. Applicants’ argument is not persuasive because the prior art cited against the OSI Pharm application taught the use of a drug for treating a condition in general terms with no evidence or known mechanism to specifically support the use of said drug for the condition claimed by OSI. The fact pattern in the instant case is markedly different. The prior art of Fukushima, El-Naggar and Emura clearly established a mechanism explaining the therapeutic efficacy of combining a halogenated pyrimidine analog radiosensitizer with Tipiracil, to specifically treat cancer, namely that Tipiracil inhibits the very enzyme that acts to break down halogenated pyrimidine analogs, such that a greater quantity of the halogenated pyrimidine analogs remains bioavailable. The cited prior art does not generally teach or hope that the radiosensitizers will treat cancer but teaches evidence supported, anti-cancer therapeutic efficacy via a specific mechanism, which makes the citation of OSI Pharm vs. Apotex inappropriate.
Applicant further argues that the Office provides no citation for a 2-30 fold increase in radiosensitizer blood levels. Applicants’ argument is not persuasive because the above rejection states, “Fukushima et al. further discloses that when TPI is combined with the uridine analog, 5-iodo-2’-deoxyuridine (IdUrd), which is a known radiosensitizing agent, at a molar ratio of 1:1, the blood levels of IdUrd) were about 2-fold higher than when IdUrd was administered alone…Emura et al. discloses a method for radiosensitizing tumor cells to trifluorothymidine (FTD) by administering FTD in combination with 5-chloro-6-(2-imino-propyrrolidin-l-yl)methyl-2,4 (1H, 3H)-pyrimidinedione hydrochloride (TPI), in an optimal mole ratio of 1.0 FTD:0.5 TPI, wherein said mole ratio results in more than a 30 fold increase in the plasma level of FTD (i.e. 0.5 microg/ml FTD alone vs. 17 microg/mL FTD + TPI), when compared to administering FTD alone. (Figure 3)”. It is acknowledged that the range of 2-30 results from two references. However, a range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). (MPEP § 2144/05(I)) In additional arguments, Applicant states that Emura only discloses an increase of radiosensitizer blood levels of 1.5-2 fold, by analysis of Figure 2. The Office concurs with Applicant based on Figure 2. However, Applicant does not provide arguments against the data in Figure 3 of Emura, which is where the 30 fold figure of the rejection originates. The Office maintains that a 2-30 fold increase in blood levels of a radiosensitizer is expected when said radiosensitizer is co-administered with Tipiracil, which makes the 9 fold increase demonstrated by the instant working examples an expected result and makes the instant claims an obvious variant of the teachings of the combined prior art.
The rejection is still deemed proper and is maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/DALE R MILLER/Primary Examiner, Art Unit 1623